Citation Nr: 0724021	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-22 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1962 to 
March 1967.  He died in December 1996 at age 53.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO decision, which 
denied the appellant's petition to reopen her previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death.  The appellant's claim was 
originally denied by a rating decision dated in April 1997.  
The appellant did not appeal this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is required 
prior to adjudication of the claim of entitlement to service 
connection for the cause of the veteran's death.  

The appellant filed her original claim of entitlement to 
service connection for the cause of the veteran's death in 
April 1997.  The claim was denied in a rating decision dated 
in April 1997 and the appellant did not appeal that decision.  
The Board notes that in bringing her current claim, the 
appellant has not yet been provided with notice compliant 
with Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen his or her claim and 
VA must notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant. 
The Board notes that the VCAA letter provided to the 
appellant in August 2003 failed to explain to her the need 
for new and material evidence, in addition to not complying 
with Kent.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided 
with appropriate notice of the VA's 
duties to notify and to assist, in 
compliance with Kent v. Nicholson, 20 
Vet. App. 1 (2006).

2.  Then, after ensuring that any other 
necessary development is completed, 
readjudicate the claim.  If any such 
action does not resolve the claim, 
issue the appellant and her 
representative a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



